UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-34587 SHENGKAI INNOVATIONS, INC. (Exact name of small business issuer as specified in its charter) Florida 11-3737500 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) No. 106 Zhonghuan South Road AirportIndustrialPark Tianjin, People’s Republic of China (Address of principal executive offices) (Zip Code) (86)22-5883-8509 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. The number of shares of the Registrant’s common stock outstanding as of May 14, 2012 is 17,196,070 shares of common stock, $0.001 par value. TABLE OF CONTENTS Page PART I Item 1. Financial Statements. 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 37 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 49 Item 4. Controls and Procedures. 49 PART II Item 1. Legal Proceedings. 49 Item 1A. Risk Factors. 49 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 49 Item 3. Defaults Upon Senior Securities. 49 Item 4. Mine Safety Disclosures. 50 Item 5. Other Information. 50 Item 6. Exhibits. 50 SIGNATURES 51 PART I—FINANCIAL INFORMATION Item 1.Financial Statements. SHENGKAI INNOVATIONS, INC. (F/K/A SOUTHERN SAUCE COMPANY, INC.) AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS AT MARCH 31, 2, 2011 (Stated in US Dollars) March 31, June 30, ASSETS Current Assets Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Notes receivable Other receivables (Note 4) Advances to suppliers Inventories (Note 5) Total Current Assets Property, plant and equipment, net (Note 6) Construction in progress - - Land use rights, net (Note 7) Other intangible assets, net (Note 8) TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Notes payable (Note 9) Accounts payable Advances from customers Other payables and accrued expenses (Note 10) Income tax payable Total Current Liabilities Warrant liabilities Preferred (conversion option) liabilities TOTAL LIABILITIES $ $ Commitments and Contingencies (Note 16) $
